IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


9795 PERRY HIGHWAY MANAGEMENT,              : No. 179 WAL 2022
LLC,                                        :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
WALTER BERNARD AND WYNTON                   :
BERNARD,                                    :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.